1    BOWMAN AND BROOKE LLP
     Brian Takahashi (SBN: 146505)
2    E-mail: Brian.Takahashi@bowmanandbrooke.com
     Autumn E. Lewis (SBN: 295584)
3    E-mail: Autumn.Lewis@bowmanandbrooke.com
     970 West 190th Street, Suite 700
4    Torrance, California 90502
     Tel No.: 310/ 768-3068
5    Fax No.: 310/ 719-1019
6    Attorneys for Defendant JAGUAR LAND ROVER NORTH AMERICA, LLC
7
8                         UNITED STATES DISTRICT COURT
9
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    MARIA JIMENEZ,                      )    CASE NO.: 2:18-cv-02530 R (SKx)
                                          )
12                         Plaintiff,     )    Assigned to Hon. Manuel L. Real
                                          )
13           vs.                          )
                                          )    Magistrate Judge for discovery-related motions:
14    TERRY YORK MOTOR CARS,              )    Hon. Steve Kim
      LTD d/b/a LAND ROVER                )
15    ENCINO, a California company;       )
      JAGUAR LAND ROVER NORTH )
16    AMERICA, LLC, a Delaware            )    STIPULATED PROTECTIVE ORDER
      limited liability company; and DOES )
17    1 through 100, inclusive,           )
                                          )
18                         Defendants.    )
                                          )
19                                             Trial Date: None
20
21           1.    A.    PURPOSES AND LIMITATIONS

22           Discovery in this action is likely to involve production of confidential,

23   proprietary or private information for which special protection from public

24   disclosure and from use for any purpose other than prosecuting this litigation may

25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

26   enter the following Stipulated Protective Order. The parties acknowledge that this

27   Order does not confer blanket protections on all disclosures or responses to

28   discovery and that the protection it affords from public disclosure and use extends


     20100031v1                            1
1    only to the limited information or items that are entitled to confidential treatment
2    under the applicable legal principles.
3            B.    GOOD CAUSE STATEMENT
4            This action is likely to involve trade secrets, customer and pricing lists and
5    other valuable research, development, commercial, financial, technical and/or
6    proprietary information for which special protection from public disclosure and from
7    use for any purpose other than prosecution of this action is warranted. Such
8    confidential and proprietary materials and information consist of, among other
9    things, confidential business or financial information, information regarding
10   confidential business practices, or other confidential research, development, or
11   commercial information (including information implicating privacy rights of third
12   parties), information otherwise generally unavailable to the public, or which may be
13   privileged or otherwise protected from disclosure under state or federal statutes,
14   court rules, case decisions, or common law. Accordingly, to expedite the flow of
15   information, to facilitate the prompt resolution of disputes over confidentiality of
16   discovery materials, to adequately protect information the parties are entitled to keep
17   confidential, to ensure that the parties are permitted reasonable necessary uses of
18   such material in preparation for and in the conduct of trial, to address their handling
19   at the end of the litigation, and serve the ends of justice, a protective order for such
20   information is justified in this matter. It is the intent of the parties that information
21   will not be designated as confidential for tactical reasons and that nothing be so
22   designated without a good faith belief that it has been maintained in a confidential,
23   non-public manner, and there is good cause why it should not be part of the public
24   record of this case.
25   ///
26   ///
27   ///
28   ///


     20100031v1                               2
1            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
2            The parties further acknowledge, as set forth in Section 12.3, below, that this
3    Stipulated Protective Order does not entitle them to file confidential information
4    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
5    and the standards that will be applied when a party seeks permission from the court
6    to file material under seal.
7            There is a strong presumption that the public has a right of access to judicial
8    proceedings and records in civil cases. In connection with non-dispositive motions,
9    good cause must be shown to support a filing under seal. See Kamakana v. City and
10   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
11   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
12   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
13   good cause showing), and a specific showing of good cause or compelling reasons
14   with proper evidentiary support and legal justification, must be made with respect to
15   Protected Material that a party seeks to file under seal. The parties’ mere designation
16   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
17   submission of competent evidence by declaration, establishing that the material
18   sought to be filed under seal qualifies as confidential, privileged, or otherwise
19   protectable—constitute good cause.
20           Further, if a party requests sealing related to a dispositive motion or trial, then
21   compelling reasons, not only good cause, for the sealing must be shown, and the
22   relief sought shall be narrowly tailored to serve the specific interest to be protected.
23   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
24   each item or type of information, document, or thing sought to be filed or introduced
25   under seal in connection with a dispositive motion or trial, the party seeking
26   protection must articulate compelling reasons, supported by specific facts and legal
27   justification, for the requested sealing order. Again, competent evidence supporting
28   the application to file documents under seal must be provided by declaration.


     20100031v1                               3
 1           Any document that is not confidential, privileged, or otherwise protectable in
 2   its entirety will not be filed under seal if the confidential portions can be redacted. If
 3   documents can be redacted, then a redacted version for public viewing, omitting only
 4   the confidential, privileged, or otherwise protectable portions of the document, shall
 5   be filed. Any application that seeks to file documents under seal in their entirety
 6   should include an explanation of why redaction is not feasible.
 7   2.      DEFINITIONS
 8           2.1   Action: this pending federal lawsuit.
 9           2.2   Challenging Party: a Party or Non-Party that challenges the designation
10   of information or items under this Order.
11           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
12   how it is generated, stored or maintained) or tangible things that qualify for
13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
14   the Good Cause Statement.
15           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
16   their support staff).
17           2.5   Designating Party: a Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as
19   “CONFIDENTIAL.”
20           2.6   Disclosure or Discovery Material: all items or information, regardless
21   of the medium or manner in which it is generated, stored, or maintained (including,
22   among other things, testimony, transcripts, and tangible things), that are produced or
23   generated in disclosures or responses to discovery in this matter.
24           2.7   Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
26   an expert witness or as a consultant in this Action.
27   ///
28 / / /


     20100031v1                              4
1            2.8   House Counsel: attorneys who are employees of a party to this Action.
2    House Counsel does not include Outside Counsel of Record or any other outside
3    counsel.
4            2.9   Non-Party: any natural person, partnership, corporation, association or
5    other legal entity not named as a Party to this action.
6            2.10 Outside Counsel of Record: attorneys who are not employees of a party
7    to this Action but are retained to represent or advise a party to this Action and have
8    appeared in this Action on behalf of that party or are affiliated with a law firm that
9    has appeared on behalf of that party, and includes support staff.
10           2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15           2.13 Professional Vendors: persons or entities that provide litigation support
16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19           2.14 Protected Material:     any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22   from a Producing Party.
23   3.      SCOPE
24           The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material.


     20100031v1                              5
 1           Any use of Protected Material at trial shall be governed by the orders of the
 2   trial judge. This Order does not govern the use of Protected Material at trial.
 3   4.      DURATION
 4           Once a case proceeds to trial, information that was designated as
 5   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 6   as an exhibit at trial becomes public and will be presumptively available to all
 7   members of the public, including the press, unless compelling reasons supported by
 8   specific factual findings to proceed otherwise are made to the trial judge in advance
 9   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
10   showing for sealing documents produced in discovery from “compelling reasons”
11   standard when merits-related documents are part of court record). Accordingly, the
12   terms of this protective order do not extend beyond the commencement of the trial.
13   5.      DESIGNATING PROTECTED MATERIAL
14           5.1   Exercise of Restraint and Care in Designating Material for Protection.
15   Each Party or Non-Party that designates information or items for protection under
16   this Order must take care to limit any such designation to specific material that
17   qualifies under the appropriate standards. The Designating Party must designate for
18   protection only those parts of material, documents, items or oral or written
19   communications that qualify so that other portions of the material, documents, items
20   or communications for which protection is not warranted are not swept unjustifiably
21   within the ambit of this Order.
22           Mass, indiscriminate or routinized designations are prohibited. Designations
23   that are shown to be clearly unjustified or that have been made for an improper
24   purpose (e.g., to unnecessarily encumber the case development process or to impose
25   unnecessary expenses and burdens on other parties) may expose the Designating
26   Party to sanctions.
27   ///
28 / / /


     20100031v1                             6
1            If it comes to a Designating Party’s attention that information or items that it
2    designated for protection do not qualify for protection, that Designating Party must
3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
4            5.2   Manner and Timing of Designations. Except as otherwise provided in
5    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
6    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
7    under this Order must be clearly so designated before the material is disclosed or
8    produced.
9            Designation in conformity with this Order requires:
10                 (a)    for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix at a minimum, the legend
13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
14   contains protected material. If only a portion of the material on a page qualifies for
15   protection, the Producing Party also must clearly identify the protected portion(s)
16   (e.g., by making appropriate markings in the margins).
17           A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and
20   before the designation, all of the material made available for inspection shall be
21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
22   documents it wants copied and produced, the Producing Party must determine which
23   documents, or portions thereof, qualify for protection under this Order. Then, before
24   producing the specified documents, the Producing Party must affix the
25   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
26   portion of the material on a page qualifies for protection, the Producing Party also
27   must clearly identify the protected portion(s) (e.g., by making appropriate markings
28   in the margins).


     20100031v1                              7
1                  (b)   for testimony given in depositions that the Designating Party
2    identifies the Disclosure or Discovery Material on the record, before the close of the
3    deposition all protected testimony.
4                  (c)   for information produced in some form other than documentary
5    and for any other tangible items, that the Producing Party affix in a prominent place
6    on the exterior of the container or containers in which the information is stored the
7    legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
8    protection, the Producing Party, to the extent practicable, shall identify the protected
9    portion(s).
10           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such material.
13   Upon timely correction of a designation, the Receiving Party must make reasonable
14   efforts to assure that the material is treated in accordance with the provisions of this
15   Order.
16   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
17           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s
19   Scheduling Order.
20           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process under Local Rule 37.1 et seq.
22           6.3   The burden of persuasion in any such challenge proceeding shall be on
23   the Designating Party. Frivolous challenges, and those made for an improper
24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25   parties) may expose the Challenging Party to sanctions. Unless the Designating Party
26   has waived or withdrawn the confidentiality designation, all parties shall continue to
27   afford the material in question the level of protection to which it is entitled under the
28   Producing Party’s designation until the Court rules on the challenge.


     20100031v1                              8
1    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
2            7.1   Basic Principles. A Receiving Party may use Protected Material that is
3    disclosed or produced by another Party or by a Non-Party in connection with this
4    Action only for prosecuting, defending or attempting to settle this Action. Such
5    Protected Material may be disclosed only to the categories of persons and under the
6    conditions described in this Order. When the Action has been terminated, a
7    Receiving Party must comply with the provisions of section 13 below (FINAL
8    DISPOSITION).
9            Protected Material must be stored and maintained by a Receiving Party at a
10   location and in a secure manner that ensures that access is limited to the persons
11   authorized under this Order.
12           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party, a
14   Receiving     Party     may    disclose       any   information   or   item   designated
15   “CONFIDENTIAL” only to:
16                 (a)     the Receiving Party’s Outside Counsel of Record in this Action,
17   as well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19                 (b)     the officers, directors, and employees (including House Counsel)
20   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
21                 (c)     Experts (as defined in this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24                 (d)     the court and its personnel;
25                 (e)     court reporters and their staff;
26                 (f)     professional jury or trial consultants, mock jurors, and
27   Professional Vendors to whom disclosure is reasonably necessary for this Action
28   ///


     20100031v1                                9
1    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
2    A);
3                   (g)   the author or recipient of a document containing the information
4    or a custodian or other person who otherwise possessed or knew the information;
5                   (h)   during their depositions, witnesses, and attorneys for witnesses,
6    in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
7    party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
8    they will not be permitted to keep any confidential information unless they sign the
9    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
10   agreed by the Designating Party or ordered by the court. Pages of transcribed
11   deposition testimony or exhibits to depositions that reveal Protected Material may
12   be separately bound by the court reporter and may not be disclosed to anyone except
13   as permitted under this Stipulated Protective Order; and
14                  (i)   any mediator or settlement officer, and their supporting
15   personnel, mutually agreed upon by any of the parties engaged in settlement
16   discussions.
17   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18           IN OTHER LITIGATION
19           If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22                  (a)   promptly notify in writing the Designating Party. Such
23   notification shall include a copy of the subpoena or court order;
24                  (b)   promptly notify in writing the party who caused the subpoena or
25   order to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall include
27   a copy of this Stipulated Protective Order; and
28   ///


     20100031v1                              10
1                  (c) cooperate with respect to all reasonable procedures sought to be
2    pursued by the Designating Party whose Protected Material may be affected.
3            If the Designating Party timely seeks a protective order, the Party served with
4    the subpoena or court order shall not produce any information designated in this
5    action as “CONFIDENTIAL” before a determination by the court from which the
6    subpoena or order issued, unless the Party has obtained the Designating Party’s
7    permission. The Designating Party shall bear the burden and expense of seeking
8    protection in that court of its confidential material and nothing in these provisions
9    should be construed as authorizing or encouraging a Receiving Party in this Action
10   to disobey a lawful directive from another court.
11   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12           PRODUCED IN THIS LITIGATION
13                 (a)    The terms of this Order are applicable to information produced
14   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
15   information produced by Non-Parties in connection with this litigation is protected
16   by the remedies and relief provided by this Order. Nothing in these provisions should
17   be construed as prohibiting a Non-Party from seeking additional protections.
18                 (b)    In the event that a Party is required, by a valid discovery request,
19   to produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                        (1)   promptly notify in writing the Requesting Party and the
23   Non-Party that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                        (2)   promptly provide the Non-Party with a copy of the
26   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
27   reasonably specific description of the information requested; and
28   ///


     20100031v1                              11
1                         (3)    make the information requested available for inspection by
2    the Non-Party, if requested.
3                  (c)    If the Non-Party fails to seek a protective order from this court
4    within 14 days of receiving the notice and accompanying information, the Receiving
5    Party may produce the Non-Party’s confidential information responsive to the
6    discovery request. If the Non-Party timely seeks a protective order, the Receiving
7    Party shall not produce any information in its possession or control that is subject to
8    the confidentiality agreement with the Non-Party before a determination by the
9    court. Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this court of its Protected Material.
11   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
17   or persons to whom unauthorized disclosures were made of all the terms of this
18   Order, and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21           PROTECTED MATERIAL
22           When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or


     20100031v1                              12
 1   information covered by the attorney-client privilege or work product protection, the
 2   parties may incorporate their agreement in the stipulated protective order submitted
 3   to the court.
 4   12.     MISCELLANEOUS
 5           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6   person to seek its modification by the Court in the future.
 7           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8   Protective Order, no Party waives any right it otherwise would have to object to
 9   disclosing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
11   ground to use in evidence of any of the material covered by this Protective Order.
12           12.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the
15   specific Protected Material at issue. If a Party’s request to file Protected Material
16   under seal is denied by the court, then the Receiving Party may file the information
17   in the public record unless otherwise instructed by the court.
18  ///
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /


     20100031v1                            13
1    13.     FINAL DISPOSITION
2            After the final disposition of this Action, as defined in paragraph 4, within 60
3    days of a written request by the Designating Party, each Receiving Party must return
4    all Protected Material to the Producing Party or destroy such material. As used in
5    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
6    summaries, and any other format reproducing or capturing any of the Protected
7    Material. Whether the Protected Material is returned or destroyed, the Receiving
8    Party must submit a written certification to the Producing Party (and, if not the same
9    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
10   (by category, where appropriate) all the Protected Material that was returned or
11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
12   abstracts, compilations, summaries or any other format reproducing or capturing any
13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16   reports, attorney work product, and consultant and expert work product, even if such
17   materials contain Protected Material. Any such archival copies that contain or
18   constitute Protected Material remain subject to this Protective Order as set forth in
19   Section 4 (DURATION).
20   14.     VIOLATION
21           Any violation of this Order may be punished by appropriate measures
22   including, without limitation, contempt proceedings and/or monetary sanctions.
23   / / /
24   / / /
25   / / /
26   / / /
27   / / /
28


     20100031v1                              14
1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2
     LAW OFFICES OF ROBERT B. MOBASSERI
3
4    BY:
     __________________________________________
5    David Cooper
6    Attorneys for Plaintiff MARIA JIMENEZ
     DATED: ____________________________________
7
8    KOLAR & ASSOCIATES, A LAW CORPORATION
9
     BY:
10   ___________________________________________
11   Elizabeth L. Kolar
     Kianna C. Parviz
12   Attorneys for Defendant TERRY YOUR MOTOR CARS, LTD dba LAND
13   ROVER ENCINO
     DATED: ____________________________________
14
15   BOWMAN AND BROOKE LLP
16
     BY:
17   ___________________________________________
18   Brian Takahashi
     Theodore Dorenkamp III
19   Autumn E. Lewis
20   Attorneys for Defendant JAGUAR LAND ROVER NORTH AMERICA, LLC
     DATED: ____________________________________
21
22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
     DATED: November 2, 2018
24
25
26   ___________________________________________
27   HON. MANUEL L. REAL
     United States District Judge
28


     20100031v1                   15
1                                        EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3            I, ______________________________[print or type full name], of
4    ____________________ [print or type full address], declare under penalty of
5    perjury that I have read in its entirety and understand the Stipulated Protective Order
6    that was issued by the United States District Court for the Central District of
7    California on [date] in the case of Maria Jimenez v. Terry York Motor Cars, Ltd. dba
8    Land Rover Encino et al., 2:18-cv-02530 R (SKx). I agree to comply with and to be
9    bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order. I
14   further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for enforcing the terms of this Stipulated Protective
16   Order, even if such enforcement proceedings occur after termination of this action.
17           I hereby appoint _____________________________            [print or type full
18   name] of [print or type full address and telephone number] as my California agent
19   for service of process in connection with this action or any proceedings related to
20   enforcement of this Stipulated Protective Order.
21   Date: ______________________________________
22
     City and State where sworn and signed: _____________________________
23
24   Printed name: _______________________________________
25
     Signature: __________________________________________
26
27
28


     20100031v1                            16
